               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 William Jones,                    )          C/A No.: 1:19-2118-JFA-SVH
                                   )
                  Plaintiff,       )
                                   )
       vs.                         )
                                   )             ORDER AND NOTICE
 The BOP Director, Atwater USP, )
 Victorville USP, McCreary USP, )
 Pollock USP, Allenwood USP, Terre )
 Haute, and Beaumont USP,          )
                                   )
                  Defendants.      )
                                   )

      William Jones (“Plaintiff”), proceeding pro se, filed this complaint

against the Director of the Federal Bureau of Prisons (“BOP”) and seven BOP

institutions (collectively “Defendants”), alleging they have misclassified him as

a sex offender and public safety threat and have violated his civil rights.

Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.    Factual Background

      Plaintiff is a federal inmate incarcerated in Texas. [See ECF No. 1 at 12].

He alleges his misclassification has followed him through his incarceration at

seven separate BOP institutions, despite the judge who sentenced him
allegedly refuting the classification in a letter provided to Defendants. Id. at 2.

      Plaintiff further alleges Defendants have denied him proper medical

care, forced him to eat and drink poison, and pumped smoke into his cell. Id.

at 3–5, 7. He asserts Defendants are retaliating against him because of the

existence of “a hit out on him.” Id. at 4–5.

      Plaintiff seeks immediate release, injunctive relief, and monetary

damages. Id. at 5.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

                                        2
federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

                                       3
Iqbal, 556 U.S. at 678‒79.

            1.    Bivens Claims

      Plaintiff’s claims for monetary damages because of constitutional

wrongdoing by federal agents fall under Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971). A Bivens action is a

judicially-created damages remedy designed to vindicate violations of

constitutional rights by federal actors. See id. at 395–97. “The purpose of

Bivens is to deter individual federal officers from committing constitutional

violations.” Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001). Thus,

a Bivens action will not lie against either federal agencies or officials in their

official capacity. See Doe v. Chao, 306 F.3d 170, 184 (4th Cir. 2002) (citing

F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994)). Further, “[b]ecause vicarious

liability is inapplicable to Bivens . . . suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff fails to state a

claim under Bivens because he fails to allege constitutional wrongdoing by

individual federal officers. Accordingly, he has not shown entitlement to

monetary damages.

            2.    Other Pleading Deficiencies

      Plaintiff alleges Defendants have misclassified him, denied him medical

treatment, and otherwise subjected him to unconstitutional conditions of

                                       4
confinement. However, Plaintiff fails to allege essential elements of his claims.

      Regarding Plaintiff’s challenge to his classification, “[t]he federal

constitution itself vests no liberty interest in inmates in retaining or receiving

any particular security or custody status [a]s long as the [challenged]

conditions or degree of confinement . . . is within the sentence imposed . . . and

is not otherwise violative of the Constitution.” Slezak v. Evatt, 21 F.3d 590,

594 (4th Cir. 1994) (quotations omitted). Rather, Congress has delegated

inmates’ custody classification and placement in BOP programs and facilities

to the full discretion of federal prison officials. See Moody v. Daggett, 429 U.S.

78, 88 n.9 (1976); Meachum v. Fano, 427 U.S. 215, 225 (1976). Plaintiff fails to

allege his classification has caused some other unconstitutional harm, is not

within the sentence imposed, or is unsupported by BOP’s classification policies.

      Regarding Plaintiff’s claim of inadequate medical care, to establish an

Eighth Amendment violation, Plaintiff must show Defendants exhibited

“deliberate indifference” to his “serious medical needs.” Farmer, 511 U.S. 825,

835 (1994); Wilson v. Seiter, 501 U.S. 294, 297 (1991). A claim of deliberate

medical indifference requires more than a showing of mere negligence, Estelle

v. Gamble, 429 U.S. 97, 105–06 (1976), and “more than ordinary lack of due

care for the prisoner’s interests or safety.” Whitley v. Albers, 475 U.S. 312, 319

(1986). The Fourth Circuit has noted that treatment “must be so grossly

incompetent, inadequate or excessive as to shock the conscience or to be

                                       5
intolerable to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th

Cir. 1990) (citation omitted).

      Plaintiff fails to allege his condition or symptoms and how Defendants

failed to address his ailments. Rather, Plaintiff’s complaint suggests

Defendants have assessed his complaints and that he disagrees with either the

diagnosis or course of treatment. Mere disagreement between an inmate and

a physician over the appropriate form of treatment is not an actionable claim

and questions of medical judgment are generally not subject to judicial review.

See Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (noting disagreements

between an inmate and doctor over the inmate’s medical care do not state an

actionable claim absent exceptional circumstances); Russell v. Sheffer, 528

F.2d 318, 319 (4th Cir. 1975) (noting an inmate’s allegations of unreasonable

medical care “must reach constitutional dimension before a federal court will

interfere with the internal operations” of a penal facility and that “[q]uestions

of medical judgment are not subject to judicial review”).

      Plaintiff has not challenged applicable BOP guidelines regarding his

medical treatment such that his claim could possibly fall under the

Administrative Procedures Act. See Glaus v. Anderson, 408 F.3d 382, 387 (7th

Cir. 2005) (finding prisoner’s claim of inadequate medical treatment and

request for transfer to a prison medical facility could only survive as a civil

rights claim, Federal Tort Claims Act claim against the United States, or an

                                       6
Administrative Procedures Act challenge to the BOP guidelines on treatment

of his condition).

      Regarding Plaintiff’s challenge to the conditions of his confinement, he

provides only conclusory allegations and no factual support. In addition,

Plaintiff fails to state whether the challenged conditions exist at his current

place of confinement or one of the other six named institutions.

             3.      Release From Detention Unavailable in Civil Rights Action

      Plaintiff also seeks immediate release from custody. [ECF No. 1 at 5].

Release from detention is not available relief in a civil rights action. See Preiser

v. Rodriguez, 411 U.S. 475, 500 (1973) (holding that habeas corpus is the

exclusive remedy for a prisoner who challenges the fact or duration of his

confinement and seeks immediate or speedier release). Accordingly, this

action, even if successful, would not entitle Plaintiff to release.

      For these reasons, Plaintiff’s complaint is subject to summary dismissal.

                     NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by August 23, 2019, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

                                        7
and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



August 2, 2019                            Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      8
